[graphic-06222011_110631.jpg]

SEFE, Inc.

1900 West University Drive Suite 231

Tempe, AZ 85281

www.sefelectric.com




June 20, 2011




VIA EMAIL




Harold W. Sciotto

3812 N. Gallatin Street

Mesa, AZ 85215




Subject: Membership on the Board of Directors of SEFE, Inc. and Related
Compensation




Dear Harold:




I am pleased to inform you that the Board of Directors of SEFE, Inc. (the
“Board”) voted unanimously to approve your appointment and related compensation
package to the Board as an independent director. You will serve the company and
Board as Compensation & Nomination Committee Chairperson. The appointment term
is three (3) years and will begin on June 20, 2011.




* * *

This is an important time in the life of the Company and we hope you chose to
accept this appointment.







Very truly yours,







Wayne Rod

President

SEFE, Inc.










ACCEPTED BY:







______________________________________

Harold W. Sciotto










cc:

Board of Directors, SEFE, Inc.

Eddie Rodriguez, Mintz Levin.












